Citation Nr: 0416843	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-18 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Reiter's Syndrome and 
gouty arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1970.

This appeal arises from rating decisions of the Louisville, 
Kentucky Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for Reiter's Syndrome and gouty arthritis.  
This case was previously remanded from the Board to the RO 
for additional development of the evidence.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand was necessary due to the RO's failure to follow the 
directives in the Board's remand.  It was further held that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  This 
case must be remanded to effectuate the evidentiary 
development necessary to fully and fairly adjudicate the 
veteran's claim.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record to 
include all current treatment records 
from the Louisville VA medical center.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following the completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician who has not previously examined 
him.  The veteran's claims folder must be 
made available to the examiner prior to 
the examination and all necessary 
diagnostic testing to include a blood 
test should be conducted.  In the report 
of examination, the examiner should 
provide a detailed history regarding the 
claim for Reiter's Syndrome and gouty 
arthritis.  Based on a complete review of 
the record and the current examination, 
the examiner should indicate for the 
record whether a current diagnosis of 
Reiter's Syndrome and gouty arthritis is 
warranted.  For each diagnosed 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that Reiter's Syndrome 
or gouty arthritis is related to the 
veteran's military service.  (In 
answering this question, the examiner 
must use the standard of proof provided 
by the Board.)  A complete rationale 
should be given for the medical opinion.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



